OPINION — AG — AFTER THE PAYMENT OF THE NECESSARY EXPENSES OF THE OPERATION OF THE OFFICE HAVE BEEN DETERMINED AND PAID, AND THE SALARY FIXED HEREIN PAID, THE REMAINDER OF THE GROSS RECEIPTS SHALL ANNUALLY BE DISTRIBUTED TO THE ENRICHMENT FUND OF THE PUBLIC SCHOOL DISTRICTS OF THE COUNTY ACCORDING TO THE AVERAGE DAILY ATTENDANCE OF THE DISTRICT AS CERTIFIED TO BY THE STATE BOARD OF EDUCATION FOR THE PRECEDING SCHOOL YEAR. CITE: 47 O.S. 1961, [47-6-101] 6-101(K), 47 O.S. 1961, 20-107 [47-20-107], 47 O.S. 1961, 20-106 [47-20-106] (FRED HANSEN)